 Case 2:21-cv-02066-PKH Document 12                  Filed 05/25/21 Page 1 of 2 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


JOSHUA BRIDGES                                                                         PLAINTIFF

                v.                   Civil No. 2:21-cv-02066

LIEUTENANT CARRIE DOWDY;
GUARD ALEX FONDREN; and
GUARD NATHANIEL HICKS                                                             DEFENDANTS

         REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

       Pursuant to the provisions of 28 U.S.C. §§ 636(b)(1) and (3), the Honorable P. K. Holmes,

III, United States District Judge, referred this case to the undersigned for the purpose of making a

Report and Recommendation. The case is before the Court on Plaintiff’s failure to obey an order

of the Court.

                                      I.      DISCUSSION

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Crawford County Justice

Center in Van Buren, Arkansas.

       Due to deficiencies in Plaintiff’s Complaint (ECF No. 1) and Supplement (ECF No. 7),

Plaintiff was ordered to file an amended complaint no later than May 17, 2021. (ECF No. 11).

Plaintiff was advised that if he failed to comply with the Order the case “shall be subject to

dismissal.” (Id.).

       To date, Plaintiff has not filed an amended complaint.         Plaintiff has not sought an

extension of time to comply with the Court’s Order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed.
                                                 1
 Case 2:21-cv-02066-PKH Document 12                 Filed 05/25/21 Page 2 of 2 PageID #: 31




R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a

district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas

requires parties appearing pro se to monitor the case, and to prosecute or defend the action

diligently.

                                    II.     CONCLUSION

        For these reasons, it is recommended that this case be DISMISSED WITHOUT

PREJUDICE pursuant to Rule 41(b), based on Plaintiff’s failure to prosecute this case, his failure

to obey an order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ.

P. 41(b).

        The parties have fourteen (14) days from receipt of the Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file

timely objections may result in waiver of the right to appeal questions of fact. The parties

are reminded that objections must be both timely and specific to trigger de novo review by

the district court.

        DATED this 25th day of May 2021.


                                                     /s/   Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
